Opinion by
Mb. Chief Justice Paxson,
It was held in McCormick v. Township of Washington, 112 Pa. 185, that “ a township is not required to assume that its bridges will be used in an unusual and extraordinary manner, either by crossing at great speed or by the passing of a very large and unusual weight. As it does not anticipate any such use it is not required to so build as to protect against injury resulting from such reckless conduct. Its liability stops with constructing and maintaining its bridges so as to protect against injury by a reasonable, proper and probable use thereof in view of the surrounding circumstances, such as the extent, kind and nature of the travel and business on the road of which it forms a part.”
The accident in the case in hand was of a similar nature with the one in the case cited. The plaintiffs were driving over a township bridge with a steam traction threshing engine, weighing several tons, when the bridge gave way and the in jury occurred for which damages are claimed in the present action. The plaintiffs were nonsuited in the court below, and this appeal was taken from the refusal to take it off.
The plaintiffs themselves testified that they knew that the machine was a good deal heavier than the ordinary travel in the neighborhood, and that they usually examined bridges before crossing them; that in fact they had examined this bridge, taking off a plank to do so, and considered it safe. It was also in evidence that the township authorities had examined the bridge in 1887, made some repairs, and left it in a safe condition as was supposed.
The plaintiffs contend that the township was negligent in not knowing its unsound condition, and in not repairing it properly. Yet if the plaintiffs examined it immediately before crossing it, and did not find the defect, it comes with a bad grace to charge the township with negligence in not dis*586covering it. There was no evidence that the township knew the bridge was unsafe, and one of its timbers rotten.
Persons attempting to draw an unusual load over an old township bridge should exercise some caution in doing so. In this case, as has been stated, they made an inspection of it and did not discover any defect. It was not negligence in the township not to know what an inspection by the plaintiffs failed to disclose.
As the case came directly within the ruling of McCormick v. Township of Washington, the learned judge was right in directing a nonsuit.
It is proper, however, to call the attention of township officers to the fact that by the act of 30th of June, 1885, P. L. 251, the legislature has recognized the right to take steam machinery over the public highways, by providing certain regulations for its exercise. They should also bear in mind that when the use of steam engines for threshing or other lawful purposes becomes so general'that their transportation over the roads amounts to an ordinary use of them, it may be necessary to strengthen the bridges so as to withstand the increased strain.
Judgment affirmed.